DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 20 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8 and 15 of U.S. Patent No. US11176714B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention disclosed a system and method for generating textures on an object on the basis of the particles emitted by a particles engine, including: an access to data of a particles emitter, of particles emitted, of target object, of traces, and of graphical effects. The scope of the claimed limitation of the present application is broader than US11176714B2.
Table 1: illustrates the conflicting claim pairs:  
17500725
11
20
25
US11176714B2
1
8
15


Table 2: Comparison of claim 11 in instant application 17500725vs. claim 1 in U.S. Patent No. US11176714B2.
Instant Application (17500725)
US11176714B2
11. A method comprising:
1. A method comprising:
determining particle parameters for virtual particles to be emitted;
emitting, by at least one graphic design tool comprising a virtual particle emitter, virtual particles to a target object within a scene;
determining emitter parameters for a virtual particle emitter that emits the virtual particles;
identifying emitter data from the virtual particle emitter, particle data relevant to the virtual particles emitted by the virtual particle emitter, and object data relevant to the target object, wherein the object data is defined by a first set of procedural textures;
dynamically emitting, by the virtual particle emitter, the virtual particles onto a target object within a scene in accordance with movement of the virtual particle emitter within the scene based on user input;
determining trajectories for the virtual particles as a function of the emitter data and the particle data;
determining trajectories for the virtual particles along the target object as a function of the emitter parameters, the particle parameters, and the movement of the virtual particle emitter;
generating, for virtual particle impacts with the target object, continuous parameterized traces along one or more surfaces of the target object based on the emitter data;
generating, for virtual particle impacts with the target object, parameterized traces along one or more surfaces of the target object based on the determined trajectories;
performing graphical effects along the one or more surfaces based on the object data and parameterized trace data by:
generating graphical effects along the one or more surfaces of the target object based on the parameterized traces;
identifying superimposed crack traces comprising a point of a common path from a portion of the parameterized trace data; and
generating a set of procedural textures for the target object, based on the graphical effects; and
generating a mixed trace portion by combining the superimposed crack traces based on a set of feature data corresponding to the superimposed crack traces such that a first crack trace stops upon merging into a second crack trace that continues along the one or more surfaces of the target object;

for the virtual particle impacts, generating a second set of procedural textures for the target object, taking into account the object data and the graphical effects; and
integrating the set of procedural textures with the target object.
integrating the second set of procedural textures with the target object.


Claim 20 and 25 are rejected on the ground of nonstatutory double patenting for the same reason as Claim 11.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 11, 20, 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7557807 B2), referred herein as Chen in view of in view of Schreiber (US 20120086718 A1), referred herein as Schreiber.
	Regarding Claim 11, Chen teaches a method comprising (Chen- Abst: a computer-generated object wherein the object has characteristics, emitting a computer-generated particle, determining if the particle interacts with the object)
determining particle parameters for virtual particles to be emitted (Chen col4, ll12-13: Exemplary .gamma.-tons emitted from .gamma.-ton sources can propagate through a scene, interacting with surfaces);
determining emitter parameters for a virtual particle emitter that emits the virtual particles (Chen col8, ll42-46: Exemplary .gamma.-tons are emitted from one or more sources. FIG. 5A shows various exemplary sources 510. The sources 510 include a directional source 512, a hemispherical source 514, a point source 516 and an area source 518. An exemplary method may use one or more of such sources or other sources);
dynamically emitting, by the virtual particle emitter, the virtual particles onto a target object within a scene Chen col9, ll65-67: the set of deterioration equations is fixed to free the user from the task of tuning an excessive number of parameters. Initial surface attribute values may be set by the user; col10, ll3-9: a .gamma.-ton is normally emitted from a source along a straight line. The direction of travel can be stochastically determined by the property of the .gamma.-ton source as in, for example, photon tracing. As already described, a .gamma.-ton may bounce in a scene until it settles down on a surface, flies out of the scene, etc. In various examples, settling down on a surface and flying out of a scene were used);
Chen does not but Schreiber teaches [[dynamically emitting]] in accordance with movement of the virtual particle emitter within the scene (Schreiber [0041] The user can then input the necessary parameters, for example the wind direction and strength, and the simulation of a wave can thus be calculated. Additional objects such as ships can be placed on the water surface. The wave movements produce further waves and spray).
Chen in view of Schreiber further teaches:
determining trajectories for the virtual particles along the target object as a function of the emitter parameters, the particle parameters, and the movement of the virtual particle emitter (Chen col7, ll3-7: the source 310 is hemispherical and acts to emit particles in the scene 302. Initial trajectories or paths 312 are shown for five exemplary particles 318 interact with various objects in the scene 302; col14, ll16-18: the dripping faucet may be modeled using a point source that emits particles (e.g., .gamma.-tons in a certain direction or range); Schreiber [0039] The user then draws the line through the pipe as a collision object. Curve tools, distributing guides and other tools are available for creating the path);
generating, for virtual particle impacts with the target object, parameterized traces along one or more surfaces of the target object based on the determined trajectories (Chen col1, ll31-35: The motion of the particle may lead to an interaction with an object in the scene whereby one or more carrier attributes associated with the particle may be used to alter characteristics of an object such as the objects surface's properties);
generating graphical effects along the one or more surfaces of the target object based on the parameterized traces (Chen col2, ll35-38: While a single particle or .gamma.-ton may be used, in general, modeling a weathering effect with .gamma.-ton tracing involves tracing a large number of .gamma.-tons through a scene and then generating a desired weathering effect using recorded .gamma.-ton transport information; col2, ll46-48: Such an exemplary technique can produce weathering effects that are customized to scene geometry and tailored to any of a variety of weathering or aging sources);
generating a set of procedural textures for the target object, based on the graphical effects (Chen col12, ll2-4: a weathering appearance is rendered by multi-texturing with two textures);
and integrating the set of procedural textures with the target object (Chen col12, ll5-9: In the exemplary method 700, the .gamma.-ton map values are used to blend these two textures through use of alpha-blending, where the result is the rendered object 740. Various other examples presented herein also use alpha-blending for rendering).
Schreiber discloses a technique that animation sequence and the texture animation are then joined in a vector-based page description language, such as the 3D PDF program, and played at the same time, which is analogous to the present patent application. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Schreiber, and applying the movement of a spray source and textures of object as a simulator parameter, as taught by Schreiber into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would make it possible not only to interactively view the animated object from all sides in a program with a vector-based page description language but also to interactively change the texture animation in the program with the vector-based page description language at the same time in the system and method for generating procedural textures with the aid of particles.

Regarding Claim 20, Chen in view of Schreiber teaches a system comprising (Chen Abst: a computer-generated object wherein the object has characteristics, emitting a computer-generated particle, determining if the particle interacts with the object):
one or more processors configured to cause the system to (Chen FIG12.1220: Processing Unit):
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 11; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 25, Chen in view of Schreiber teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to (Chen Abst: a computer-generated object wherein the object has characteristics, emitting a computer-generated particle, determining if the particle interacts with the object; FIG12.1220: Processing Unit; FIG12.1230: System Memory; FIG12.1235: Application Programs):
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 11; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 26, Chen in view of Schreiber teaches the non-transitory computer-readable medium of claim 25, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the particle parameters for virtual particles by receiving user input specifying one or more of a particle size, a particle deactivation parameter, or a particle color (Chen col5, ll28-30: due to the nature of the .gamma.-tons (e.g., mud color), emitting and tracing provide the requisite information for weathering; col9, ll65-68: the set of deterioration equations is fixed to free the user from the task of tuning an excessive number of parameters. Initial surface attribute values may be set by the user).

Regarding Claim 27, Chen in view of Schreiber teaches the non-transitory computer-readable medium of claim 25, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the emitter parameters for the virtual particle emitter based on a user selection of the virtual particle emitter from a plurality of virtual particle emitters (Chen col8, ll42-46: Exemplary .gamma.-tons are emitted from one or more sources. FIG. 5A shows various exemplary sources 510. The sources 510 include a directional source 512, a hemispherical source 514, a point source 516 and an area source 518. An exemplary method may use one or more of such sources or other sources).

Regarding Claim 28, Chen in view of Schreiber teaches the non-transitory computer-readable medium of claim 25, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to determine whether to apply gravitational forces to the virtual particles based on the emitter parameters associated with the virtual particle emitter (Chen col9, ll7-10: With respect to path determinations, the path of a .gamma.-ton can be parabolic if, for example, it propagates in space and carries weight (e.g., analogous to a real object traveling in space under the influence of gravity)).

Regarding Claim 30, Chen in view of Schreiber teaches the non-transitory computer-readable medium of claim 25, and further teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the graphical effects along the one or more surfaces of the target object according to a temperature mapping associated with the parameterized traces of the virtual particles emitted onto the target object (Chen col9, ll26-28: For example, .gamma.-tons can carry "heat" substance to mimic the sunshine which reduces corrosive substances such as "humidity" on a metallic surface).

4.	Claim(s) 12-15, 18, 21, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7557807 B2), referred herein as Chen in view of in view of Schreiber (US 20120086718 A1), referred herein as Schreiber further in view of Strumolo et al. (US 6996509 B2), referred herein as Strumolo.
Regarding Claim 12, Chen in view of Schreiber teaches the method of claim 11, but does not teach the claimed limitations therein.
Strumolo discloses a system and method of analyzing paint spray particle trajectory on a vehicle with a computer aided design (CAD) model representative of the vehicle, which is analogous to the present patent application. Strumolo teaches wherein dynamically emitting, by the virtual particle emitter, the virtual particles onto the target object within the scene in accordance with movement of the virtual particle emitter within the scene based on user input comprises emitting the virtual particles from a brush as the brush is moved about the scene based on user input (Strumolo- col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Strumolo, and applying virtual paint spray gun and its trajectory, as taught by Strumolo into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would permit visual observation thereof and relocating the paint spray gun if necessary to achieve a desired trajectory in the system and method for generating procedural textures with the aid of particles.

Regarding Claim 13, Chen in view of Schreiber further in view of Strumolo teaches the method of claim 12, and further teaches wherein generating the graphical effects along the one or more surfaces of the target object based on the parameterized traces comprises coloring the target object along the parameterized traces (Chen col5, ll28-30: due to the nature of the .gamma.-tons (e.g., mud color), emitting and tracing provide the requisite information for weathering; col11, ll64- col12, ll2: The graded areas shown along a spectrum from black and white (various shades of gray between extrema), is used to determine occurrence of a metal color and texture 722 via a process 720 and to determine occurrence of a blemish color and texture 732 via a process 730).

Regarding Claim 14, Chen in view of Schreiber further in view of Strumolo teaches the method of claim 13, and further teaches wherein generating the graphical effects along the one or more surfaces of the target object comprises mixing colors of two or more virtual particles when the two or more virtual particles collide (Chen col5, ll28-30: due to the nature of the .gamma.-tons (e.g., mud color), emitting and tracing provide the requisite information for weathering; col12, ll5-9: In the exemplary method 700, the .gamma.-ton map values are used to blend these two textures through use of alpha-blending, where the result is the rendered object 740. Various other examples presented herein also use alpha-blending for rendering; col6, ll43-46: The feedback in such a loop has the overall effect of an ever increasing rusting rate. Of course, roughness may reach a maximum value or other limit, which could thereby limit the rate or modification to a scene).

Regarding Claim 15, Chen in view of Schreiber further in view of Strumolo teaches the method of claim 12, and further teaches further comprising:
determining a material of the target object (Chen col1, ll35-36: Material properties and reflectance parameters may also play a role in altering an object's characteristic(s));
determining an object rule based on the material of the target object (Chen col14, ll3-5: Such an implementation may help a user to easily specify rules of the interaction between effects and ignore the complex underlying physics details); and
generating the parameterized traces along one or more surfaces of the target object based on the determined trajectories and the object rule (Chen col11, ln49-58: a settled .gamma.-ton introduces patina to the surface according to the following .gamma.-transport rule; col12, ln49-59: For both the cement staircase and the metallic chain, .gamma.-reflectance is (.DELTA..sub.s, .DELTA..sub.p, .DELTA..sub.f)=(0.0, 0.4, 0.05) and material properties, including humidity and rust, are initialized as s.sub.humidity=0 and s.sub.rust=0. The .gamma.-transport rules for the cement staircase and wall are Surf.s.sub.humidity.rarw.Surf.s.sub.humidity+0.1Ton.s.sub.humidi- ty; Surf.s.sub.rust.rarw.Surf.s.sub.rust+0.1Ton.s.sub.rust; col13, ln60-67: The first rule was only used once at the beginning to initialize the ground with small number of moss seeds. The .gamma.-transport rule for the cement wall was Surf.s.sub.dirt.rarw.Surf.s.sub.dirt+Ton(rain).s.sub.dirt; and the .gamma.-transport rules for the rain .gamma.-ton was Ton(rain).s.sub.moss.rarw.Ton(rain).s.sub.moss+0.1Surf.s.sub.moss).

Regarding Claim 18, Chen in view of Schreiber further in view of Strumolo teaches the method of claim 11, and further teaches wherein generating, for virtual particle impacts with the target object, the parameterized traces along one or more surfaces of the target object based on the determined trajectories comprises generating liquid traces that flow down the target obj ect (Chen col12, ll37-42: In the example of FIG. 8, two forms of "stain-bleeding" can be seen, one due to bouncing and the other due to flowing. Exemplary bouncing .gamma.-tons bring rust particles from the nearby stain spots on the steps 834 to a lower vertical face 836. Exemplary flowing .gamma.-tons further propagate stains downward).

Regarding Claim 21, Chen in view of Schreiber teaches the system of claim 20.
Chen in view of Schreiber further in view of Strumolo further teaches wherein the one or more processors are further configured to cause the system to:
determine a first trajectory of a first particle at a first time period based on a first set of spatial coordinates of the virtual particle emitter (Strumolo- col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model; col6, ll50-59: In box 20, the trajectories are computed according to known physical principles as further described below, and are computed with an external velocity field flow and electrostatic field flow; col3, ll38-50: Returning to FIG. 2, various information required for computing a paint spray trajectory is input in boxes 34 and 36. In box 34, a paint spray gun is located relative to a desired portion or target of the CAD model. Such placement can be accomplished using a screen GUI but also can be placed by using dials 116, 118, 120, for the X, Y and Z coordinates, respectively, in the main dialogue window 121 (FIG. 7). The spray gun is displayed in the render window 122 near a target portion of the vehicle (FIG. 5). In box 36 of FIG. 2, various paint spray information is specified); 
wherein a first parameterized trace along the one or more surfaces of the target object at first location corresponds to the first trajectory of the first particle at the first time period (Chen- col 6, ll36-46: As indicated in the exemplary method 200, the map 240 can be used in an update block 244 to update various properties or geometry as appropriate. For example, weathering induced by .gamma.-tons can be used to change surface properties which, in turn, can affect subsequent iterations. For example, once a surface is rusty, its roughness can increase and a related increase in a roughness property can act to cause trapping of more .gamma.-tons. The feedback in such a loop has the overall effect of an ever increasing rusting rate. Of course, roughness may reach a maximum value or other limit, which could thereby limit the rate or modification to a scene). The same motivation as Claim 12 applies here.

Regarding Claim 22, Chen in view of Schreiber further in view of Strumolo teaches the system of claim 21, and further teaches wherein the one or more processors are further configured to cause the system to:
determine a second trajectory of a second particle at a second time period based on a second set of spatial coordinates of the virtual particle emitter; wherein a second parameterized trace along the one or more surfaces of the target object at second location corresponds the second trajectory of the second particle at the second time period (Strumolo- FIG2.34: Place Spray Gun to Target Using Screen GUI; FIG2.44: Need to modify Spary=Y; col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model; col6, ll50-59: In box 20, the trajectories are computed according to known physical principles as further described below, and are computed with an external velocity field flow and electrostatic field flow; col3, ll38-50: Returning to FIG. 2, various information required for computing a paint spray trajectory is input in boxes 34 and 36. In box 34, a paint spray gun is located relative to a desired portion or target of the CAD model. Such placement can be accomplished using a screen GUI but also can be placed by using dials 116, 118, 120, for the X, Y and Z coordinates, respectively, in the main dialogue window 121 (FIG. 7). The spray gun is displayed in the render window 122 near a target portion of the vehicle (FIG. 5). In box 36 of FIG. 2, various paint spray information is specified; col3, ll38-50: The paint spray gun may be dynamically altered in position, slope and inclination to reflect current user selections and to provide a visual aid for assessing resulting trajectories. After the paint spray gun has been positioned to a user satisfaction, trajectory calculations, with external flow, are performed (box 38, FIG. 2) by pressing a start button 138 in the main dialogue box 121 (FIG. 7). A user may select various trajectories 140, 148 and 150 to be rendered; Chen- col 6, ll47-50: The exemplary method 200 indicates that surface properties can be updated 244 based on a .gamma.-ton map 240 obtained from a prior iteration (e.g., the last iteration)). The same motivation as Claim 12 applies here.

Regarding Claim 29, Chen in view of Schreiber teaches the non-transitory computer-readable medium of claim 25, but does not teach the claimed limitations therein. However, Strumolo teaches wherein the virtual particle emitter comprises one of a brush or spray gun (Strumolo- col3, ll23-35: The paint spray gun is preferably located using an on-screen graphical user interface (GUI), in cooperation with the user input mechanism, preferably a mouse device as is known in the art. The screen GUI and mouse device permit a user to easily and dynamically place the paint spray gun at a desired location relative to the CAD model). The same motivation as Claim 12 applies here.

5.	Claim(s) 16, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7557807 B2), referred herein as Chen in view of in view of Schreiber (US 20120086718 A1), referred herein as Schreiber in view of Strumolo et al. (US 6996509 B2), referred herein as Strumolo further in view of RUGGIE (US 20140083049 A1), referred herein as RUGGIE.
Regarding Claim 16, Chen in view of Schreiber further in view of Strumolo teaches the method of claim 15, and further teaches wherein:
determining the object rule based on the material of the target object comprises determining that the target object will absorb one or more virtual particles (Chen col8, ll63-67: FIG. 5B shows various exemplary motion states 530, which include settling on a surface 538); and
generating the parameterized traces along the one or more surfaces of the target object based on the determined trajectories and the object rule comprises ending a parameterized trace on the target object based on the one or more virtual particles being absorbed (Chen col11, ll50-56: a settled.gamma.-ton introduces patina to the surface according to the following .gamma.-transport rule: Surf.s.sub.p.rarw.Surf.s.sub.p+0.05Ton.s.sub.p. Since the motion probability k.sub.s of a .gamma.-ton "Ton" drops significantly with each bounce, about half of the Batons will settle down after first bounce and the remaining will bounce approximately twice).
Chen does not but RUGGIE teaches determining the material of the target object comprises determining that the target object comprises wood (RUGGIE [0047] The simulated brush strokes may be molded directly into the surface of the door facing using a plate, such as an embossing plate or a mold plate; When the plate is pressed into the surface of a material, such as the sheet molding compounds during shaping and curing as discussed above, the grooves in the mold plate will form corresponding raised textured surface features simulating the texture of paint brush strokes, while the ridges will form corresponding indented textured surface features simulating the texture of paint strokes and/or a paint-covered wood grain pattern).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of RUGGIE, and applying the wood surface simulation, as taught by RUGGIE into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would provide a design flexibility of the molding process that makes composite door assemblies useful for various residential and commercial buildings, as well as other uses in the system and method for generating procedural textures with the aid of particles.

6.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7557807 B2), referred herein as Chen in view of in view of Schreiber (US 20120086718 A1), referred herein as Schreiber further in view of Houston (US 8099265 B2), referred herein as Houston.
Regarding Claim 19, Chen in view of Schreiber teaches the method of claim 18, but does not teach the claimed limitation therein.
Houston discloses methods and apparatus for fast computation of fluid velocity fields in the presence of objects causing flow discontinuity, which is analogous to the present patent application. Houston teaches wherein generating the parameterized traces along one or more surfaces of the target object based on the determined trajectories comprises merging two or more liquid traces when the two or more liquid traces are within a threshold distance of each other (Houston col11, ll23-29: a fictitious enclosure may be judicially selected to enclose the object and the velocity field is computed only at points within the space between the object and the surface 280 of enclosure. Perturbations of the velocity field outside the surface 280 are neglected. As illustrated in FIG. 2, perturbations of the velocity field decrease with distance from the object; col11, ll47-50: as illustrated in FIG. 4, to facilitate combining velocity vectors where multiple objects are simultaneously present, and to facilitate interpolation where an object moves along an arbitrary path within the bounded space).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Houston, and applying the integration of the common velocity vectors and individual velocity vector, as taught by Houston into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would make the real-time simulation environment practical with less computations and more time efficiency in the system and method for generating procedural textures with the aid of particles.

7.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7557807 B2), referred herein as Chen in view of in view of Schreiber (US 20120086718 A1), referred herein as Schreiber in view of Strumolo et al. (US 6996509 B2), referred herein as Strumolo further in view of Houston (US 8099265 B2), referred herein as Houston.
Regarding Claim 23, Chen in view of Schreiber further in view of Strumolo teaches the system of claim 22, but does not teach the claimed limitation therein.
Houston discloses methods and apparatus for fast computation of fluid velocity fields in the presence of objects causing flow discontinuity, which is analogous to the present patent application. Houston teaches wherein the one or more processors are further configured to cause the system to: determine that the first location and the second location overlap; and generate a graphical effect on the target object based on the first and second parameterized traces by merging the first and second parameterized traces (Houston col23, ll7-25: Referring to FIG. 29, shown is a flow chart of an exemplary method of performing the look-up step of the method of FIG. 28. To determine the fluid velocity at a point in space entities in a context which affect the fluid velocity field at the point in space are identified (step 2920). In particular, each entity has associated with it a bounding box that defines the spatial extent of the fluid velocity field distortions caused by the object. In particular, an object is identified as affecting the fluid velocity field when its respective bounding box overlaps the point in space at which fluid velocity is to be determined. Any suitable method, such the well-known octree-based bounding box lookup method, can be used to determine which bounding boxes overlap the point in space. A fluid flow velocity for the context alone and a change in the fluid flow velocity caused by the identified entity(ies) are then combined to provide a combined fluid velocity at the point (step 2930)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Houston, and applying the integration of the common velocity vectors and individual velocity vector, as taught by Houston into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would make the real-time simulation environment practical with less computations and more time efficiency in the system and method for generating procedural textures with the aid of particles.

8.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7557807 B2), referred herein as Chen in view of in view of Schreiber (US 20120086718 A1), referred herein as Schreiber in view of Strumolo et al. (US 6996509 B2), referred herein as Strumolo in view of Houston (US 8099265 B2), referred herein as Houston further in view of Moll et al. (US 20140267189 A1), referred herein as Moll.
Regarding Claim 24, Chen in view of Schreiber further in view of Strumolo teaches the system of claim 23, but does not teach the claimed limitation therein.
Moll discloses a digital coloring tools kit for creating a realistic painting experience, which is analogous to the present patent application. Moll teaches wherein the one or more processors are configured to cause the system to generate the graphical effect by mixing a color of the first particle and the second particle (Moll [0081] as in FIG. 7C, the user may select a second color from a transparent opening 90 to mix with the color from transparent opening 86. As shown in FIG. 7D, the user may thereby create a blended paint in the mixing area 88 that includes both colors).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chen to incorporate the teachings of Moll, and applying the virtual digital paint palette as taught by Moll into the method and system of visual simulation of weathering by y-ton tracing.
Doing so would provide a realistic painting experience in a digital coloring environment in the system and method for generating procedural textures with the aid of particles.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17, Chen in view of Schreiber further in view of Strumolo teaches the method of claim 15. When considering claims 17, 15, 12 and 11 as a whole, however, the prior art does not teach wherein:
determining the material of the target object comprises determining that the target object comprises plastic; and
determining the object rule based on the material of the target object comprises determining that one or more virtual particles will bead on the target object and not be absorbed.
Therefore, Claim 17, in the context of claims 15, 12 and 11 as a whole is allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611